Citation Nr: 1236181	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-24 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) and cognitive disorder due to traumatic brain injury (TBI), from May 1, 2007 to October 22, 2008. 

2. Entitlement to an initial (since October 23, 2008) evaluation in excess of 40 percent for cognitive impairment and other residuals of TBI not otherwise classified, rated as 70 percent disabling from January 18, 2011. 

3. Entitlement to an initial (since October 23, 2008) evaluation in excess of 50 percent for PTSD, rated as 70 percent disabling from January 18, 2011. 

4. Entitlement to an increased initial disability evaluation slow speech due to TBI, rated as 30 percent for the period from May 1, 2007 to May 26, 2009 and rated as non-compensable from May 27, 2009. 

5. Entitlement to an initial evaluation in excess of 10 percent for intervertebral disc syndrome (IVDS) without degenerative joint disease (DJD) of the lumbar spine rated 20 percent disabling from January 18, 2011. 

6. Entitlement to an initial evaluation in excess of 20 percent for sciatic nerve deficiency of the left leg due to IVDS of the lumbar spine.

7. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) during the period prior to October 3, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979, from January 1983 to January 1987, from January 1991 to August 1991, and from January 1992 to April 2007. His awards and decorations include the Purple Heart.

This matter was last before the Board of Veterans' Appeals (Board) in December 2010 on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. The RO granted entitlement to service connection for PTSD with cognitive disorder, slow speech, IVDS, and a left leg sciatic nerve disability, but the Veteran appealed the assigned disability ratings. 

During pendency of the appeal, the RO re-evaluated the disability of PTSD with cognitive disorder as it had been rated as a single psychiatric disability with two components. In August 2009, the RO assigned a separate 40 percent rating for cognitive impairment and other residuals of TBI and retained the existing 50 percent rating for PTSD; both ratings were effective October 23, 2008, the effective date of an amendment to the Schedule of Ratings for Neurological Conditions and Convulsive Disorders establishing a distinct disability rating code for TBI. 38 C.F.R. § 4.124(a), Diagnostic Code 8045. Although the RO subsequently issued a February 2012 rating decision granting separate 70 percent ratings effective January 18, 2011, the Veteran has not indicated that these increased ratings satisfy his appeal. The issues of the entitlement to increased disability ratings for both conditions remain on appeal before the Board. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993). 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet.App. 447 (2009). Although the Veteran was granted a TDIU in a February 2012 rating decision, the TDIU was made effective October 3, 2011 and the Veteran has repeatedly contended that he became too disabled to work on July 12, 2011. Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The issue of entitlement to a TDIU prior to October 3, 2011 remains on appeal and will be addressed below.

Although an August 2012 brief submitted by the Veteran's authorized representative identified the issues on appeal as including claims for increased evaluations for sarcoidosis and mild scotomata, the Board adjudicated those claims in December 2010. As a final Board decision has been rendered, the claims for increased evaluations for sarcoidosis and mild scotomata are no longer on appeal and will not be herein addressed. 38 C.F.R. § 20.1100. The Veteran's authorized representative also observed that "further increased evaluation will not change [the Veteran's] award," but stated that he continued to desire to exercise his right to appeal and requested all due consideration.

In May 2010, a hearing was held at the Board's Central Office in Washington, D.C. before the undersigned Veterans Law Judge. A transcript of that hearing has been associated with the record. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In December 2010, the Board REFERRED issues of entitlement to service connection for a headache disorder due to TBI and entitlement to service connection for dizziness due to TBI. These issues have been raised by the record, but still have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Pursuant to the Schedule of Ratings for Neurological Conditions and Convulsive Disorders, Residuals of TBI, any subjective TBI residual with a distinct diagnosis that may be evaluated under another diagnostic code should be separately evaluated. 38 C.F.R. § 4.124(a), Diagnostic Code 8045, Subjective Symptoms. The Board does not have jurisdiction over these issues so they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that evidence remains outstanding and that new medical opinions are warranted. The matter must be remanded to the RO/AMC in accordance with VA's duty to assist. 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The most recent VA treatment notes within the claims file were generated on July 25, 2011 and there are no VA records for the period from November 16, 2010 to July 12, 2011. Further, the Veteran wrote to VA in December 2011 and stated that he underwent "8 new C&P Exams in October and November 2011," but no records of any such examinations appear in the claims file. While this case is in remand status, the RO/AMC must associate outstanding VA treatment notes with the claims file.

The claims file reflects that the Veteran has received private health care treatment for TBI residuals during the course of his appeal. When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). While this case is in remand status, the RO/AMC must obtain any outstanding records of pertinent treatment - to specifically include treatment from Dr. Haideh Sabet and Dr. Ducic at Georgetown University Hospital - and associate them with the claims file.

The Veteran has also reported receiving care at Walter Reed Army Medical Clinic (WRAMC) and the National Naval Medical Center (NNMC). The last WRAMC record within the claims file is dated October 10, 2008, but the Veteran informed his VA care providers as late as May 2009 that he continued to receive care at WRAMC pertinent to the issues still on appeal. The Veteran also has submitted some records of treatment from NNMC, but the record indicates that additional records may be outstanding. VA's duty to assist includes a responsibility to attempt to obtain records that are within Federal custody. The RO must attempt to obtain any outstanding records from WRAMC or NNMC. Pursuant to 38 C.F.R. § 3.159, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency and will not cease until concluding that the records sought do not exist or that further efforts to obtain the records would be futile. 38 C.F.R. § 3.159(c)(2).  

The Veteran has claimed entitlement to a TDIU, effective July 12, 2011. See July 2011 Application for Increased Compensation Based on Unemployability. However, he has also stated that the last date of his employment was July 23, 2011 and has submitted medical notes stating that he could not work as of July 14, 2011. The claims file does not reflect any information from his employer regarding the termination of his employment. The RO/AMC must take appropriate steps to have the Veteran's most recent employer complete a Request for Employment Information Form in order to clarify the date he was last employed. 

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. 

Although the Veteran was afforded a non-PTSD mental disorders VA examination in January 2011, the claims file reflects that severity of his PTSD has not been evaluated since May 2009. The Veteran was also afforded TBI and IVDS examinations in January 2011, but he wrote to VA in December 2011 and stated that his "health and mental status has degraded significantly." Further, the 2011 TBI examiner did not provide an opinion as to the severity of the Veteran's speech disability. Although observing that the Veteran experienced "word finding and articulation difficulty" and noting that his "spoken language... is only occasionally impaired," the examiner did not opine as to the level of "difficulty" or impairment and did not address the Veteran's May 2010 contention that his speech had become slurred as well as slow. The claims file also reflects that, after the January 2011 examinations, the Veteran underwent a surgical procedure to treat his IVDS. As the Veteran contends, and the claims file indicates, that his physical and mental disabilities have changed in severity, the Board finds that new examinations are warranted. 38 C.F.R. § 3.327(a).

In specific regard to the severity of the Veteran's PTSD and (italics added for emphasis) cognitive disorder from May 1, 2007 to October 22, 2008, the Board observed in December 2010 that the May 2009 VA examination was a general medical examination and found that a TBI protocol examination was warranted. Although a TBI protocol examination was conducted in January 2011, the examination focused on the current severity of the Veteran's cognitive disorder resulting from his TBI, but did not address the cumulative severity of PTSD and cognitive disorder prior to October 22, 2008. The Board finds that a retrospective VA opinion is necessary to assess the severity of the Veteran's PTSD and cognitive disorder for this time period.  See Chotta v. Peake, 22 Vet.App. 80 (2008); see also Vigil v. Peake, 22 Vet.App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA medical treatment generated AFTER July 25, 2011 AND FROM NOVEMBER 16, 2010 to JULY 16, 2011 - associate the records with the claims file.

2. Provide the Veteran with the necessary authorizations for the release of any newly identified private treatment records as well as records from:

a. Dr. Haideh Sabet; and

b. Dr. Ducic at Georgetown University Hospital. 

	Make at least two (2) attempts to obtain records from identified providers. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3. Take appropriate steps to obtain records of treatment after October 10, 2008 from Walter Reed Army Medical Clinic (WRAMC) and records of treatment after May 1, 2007 from National Naval Medical Center (NNMC).

4. Send a request for Employment Information (VA Form 21-4192) to the Veteran's last identified employer (BAE Systems).

5. Subsequently, make arrangements with an appropriate VA medical facility to obtain a retrospective medical opinion ascertaining the severity of the combined effects of the Veteran's PTSD and his TBI-related cognitive disorder from May 1, 2007 to October 22, 2008. The reviewer must be provided with a copy of this remand as well as the entire claims folder. The reviewer must assess the combined severity of PTSD and cognitive disorder using treatment records, lay statements, and examination reports from the pertinent time period. To the extent possible, the reviewer should also provide global assessment of functioning (GAF) scores. The reviewer must provide a complete rationale for any stated opinion. If the reviewer is not able to provide the requested opinion, he or she should explain why.

6. Afford the Veteran an opportunity to attend a VA PTSD examination to determine the current severity of his PTSD - if possible (and if a differently qualified specialist is not needed to provide the following requested opinions), the examination should be conducted by the same examiner who provided the above-requested retrospective medical opinion. The examiner must review the entire claims folders and a copy of this remand as well as interview and examine the Veteran prior to providing current findings as to the severity of PTSD, to include effects on employment. The examiner must address the Veteran's contention that his current symptoms are more severe than as reflected by a 70 percent rating.

In assessing the Veteran's PTSD symptomatology and any changes in severity, the examiner must specifically discuss the results of the May 2009 VA mental disorders examination, the January 2011 non-PTSD mental disorders examination, and the January 2011 TBI examination. Identify and explain the medical basis or bases, for the opinions and identify pertinent evidence of record. If the examiner is not able to provide the requested opinions, he or she should explain why.

7. Afford the Veteran an opportunity to attend a VA TBI examination to determine the current nature and severity of impairment due to the traumatic brain injury sustained in 2006 - if possible (and if a differently qualified specialist is not needed to provide the following requested opinions), the examination should be conducted by the same examiner who provided the above-requested retrospective medical opinion. 

After reviewing the claims file and conducting an interview with, and examination of, the Veteran, the examiner must provide current findings that include analyses of cognitive impairment, subjective symptoms, and emotional/behavioral dysfunction. In specific regard to subjective symptoms, the examiner's attention is drawn to the portion of the rating schedule for residuals of TBI stating that subjective residuals with distinct diagnoses also may be separately evaluated - as the Veteran has claimed entitlement to service connection for a headache disability and dizziness, both as secondary to TBI, the examiner is asked to opine as to whether those are distinct diagnoses or subjective symptoms. 

In regard to the Veteran's TBI-associated speech disability, the examiner must provide an opinion as to the severity of speech impairment. Specifically, address the May 2010 (hearing testimony) contention that his speech has become slurred as well as slow AND opine as to whether the disability's effect on the Veteran's speech is "marked" and/or renders him unable to communicate by speech.

The examiner must discuss the January 2011 examination report, any subsequent changes in severity, the Veteran's July and December 2011 written statements, and his and his wife's May 2010 (hearing testimony) contentions. If the examiner is not able to provide the requested opinions, he or she should explain why.

8. Afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his service-connected spinal disability and associated neurologic disability of the left lower extremity. 

The examiner must review the ENTIRE claims file - with particular attention to records generated after the January 2011 VA examination, to include records of any surgical treatments - and conduct an interview with, and an examination of, the Veteran. Discuss any changes in severity and provide current findings including range of motion measurements with any additional loss of range of motion due to any weakened movement, excess fatigability, incoordination, pain or flare ups. State whether any intervertebral disc syndrome results in incapacitating episodes and report the duration of the episodes over the past 12 month periods since the last examination. 

Diagnose and assess (mild, moderate, moderately severe, or severe; and/or complete or incomplete paralysis of any nerve) any associated neurologic abnormalities. Schedule any additional tests necessary for the evaluation of any such associated abnormalities. Specifically discuss any changes in severity of nerve abnormalities of the lower extremities since the January 2011 VA examination. If the examiner is not able to provide the requested opinions, he or she should explain why.

9. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings. Also consider the applicability of any separate ratings for any newly diagnosed objective neurologic abnormalities associated with the Veteran's spinal disability AND the applicability of any separate ratings for any subjective residuals of TBI that have been distinctly diagnosed and may be evaluated under a separate diagnostic code. 

10. If the claims are not granted in full, the Veteran (and his representative - if any) must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



